Citation Nr: 1500082	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the Veteran's petition to reopen a previously denied claim of service connection for bilateral hearing loss, and that denied service connection for tinnitus.

The Veteran presently seeks to reopen a claim of service connection for bilateral hearing loss, last denied in May 2008.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  The  Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are as captioned above.

In May 2014, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
Following the RO's last adjudication of the claim, the Veteran has submitted additional evidence for consideration in his appeal.  By written statement dated in December 2013, the Veteran waived RO consideration of this evidence in the first instance.

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  All records in such file have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not appeal that decision.

2.  Evidence received since the May 2008 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran likely has bilateral hearing loss that is attributable to his active service.

4.  The Veteran likely has tinnitus that is attributable to his active service.


CONCLUSIONS OF LAW

1.  A May 2008 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2.  Since the prior final denial of the claim of service connection for bilateral hearing loss, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

4.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Petition to Reopen

In a May 2008 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  In July 2010, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for bilateral hearing loss was the May 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for bilateral hearing loss in August 2007.  The RO denied the claim for service connection in May 2008 and, in so doing, found that the Veteran had not established that his hearing loss was etiologically linked to service.  This decision was not appealed, and the Veteran did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating action became final and is the proper rating action on appeal.

The Veteran now asserts that he has bilateral hearing loss due to extensive in-
service noise exposure.  As a result, the Veteran contends that service connection for bilateral hearing loss is warranted.

Evidence of record in 2008 included the Veteran's service treatment records, as well as private records and a VA examination conducted in April 2008.  Review of those records reflects that at the Veteran's separation report of medical examination, no hearing loss was documented on audiological testing.  Post-service treatment records documented an initial diagnosis of bilateral hearing loss in 1994.  However, although the April 2008 VA examiner diagnosed bilateral hearing loss for VA compensation purposes, the examiner found the disorder not to be etiologically linked to the Veteran's time in service.  

Evidence added to the record since the RO's May 2008 denial concerning includes records of treatment he has received from private treatment providers since that date, as well as a February 2012 statement from his private treating audiologist.  In that statement, the audiologist stated that he had reviewed information concerning the generators the Veteran operated in service and concluded that "it is likely as not that [the Veteran's] unprotected hearing exposure to these particular frequencies caused his tinnitus and hearing loss."  As such, the Board finds that the evidence, in the form of the private etiological opinion, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the May 2008 rating decision, the RO denied the Veteran's claim for service connection because he had not established that there was a link between his claimed hearing loss and service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has bilateral hearing loss that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the May 2008 determination-a medical opinion offering an etiological link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided medical evidence regarding the likely etiology of his bilateral hearing loss.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for bilateral hearing loss have been met.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss and tinnitus that are attributable to noise exposure during service.  A VA audiology examination report dated in April 2008 shows a current hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that his military occupational specialty was power generator specialist, and he has stated on multiple occasions that he was exposed to noise during service from his work with generators.  Thus, in-service exposure to acoustic trauma is conceded.

Relevant evidence consists of the Veteran's service treatment records as well as records of private audiological treatment the Veteran has received, including a statement from his private audiologist written in February 2012.  The Veteran also underwent VA examination in April 2008.  Review of the Veteran's service treatment records reflects that reports of entrance and separation medical examinations, conducted in September 1963 and July 1966, returned normal audiological results.  At the examinations, the Veteran was found to have normal hearing and normal ears.  His service treatment records contain multiple audiograms that all reflect normal hearing.  The Veteran is noted to have requested an audiogram in July 1964; however, this request was declined, as the treatment provider found his in-service audiograms not to reflect any progressive hearing loss.  Report of the VA examination conducted in April 2008 reflects that the Veteran reported having been exposed to acoustic trauma in service and having experienced a decrease in hearing acuity and a ringing in his ears that began in the 1970s.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus but opined that the hearing loss was not related to service.  In so finding, the examiner pointed only to the normal separation audiogram and the lack of in-service complaints or findings of any hearing problems.
The Veteran has also submitted records of private audiological treatment he has received since service, including a letter written by his private audiologist in February 2012.  Review of the records reflects that the Veteran was diagnosed with hearing loss and tinnitus as early as 1994 and has continued to seek treatment for bilateral hearing loss and tinnitus since that time.  In the February 2012 letter, the audiologist noted that he had treated the Veteran for many years and that he experienced bilateral hearing loss.  The audiologist stated that he had reviewed "the noise frequency spectrum on the 45 kW generators that [the Veteran] operated in the military."  Based on this evaluation, the audiologist concluded that "it is likely as not that [the Veteran's] unprotected hearing exposure to these particular frequencies caused his tinnitus and hearing loss."

During the May 2014 hearing, the Veteran reiterated that he had first experienced decreased hearing acuity and ringing in his ears following exposure to loud noise from generators during service.  He added that he had not only worked long hours operating the generators but also slept nearby.  He described that often he and his fellow generator operators would be unable to hear each other talk when generators were running and stated that there was inadequate hearing protection available.

Upon consideration of the above evidence, the Board finds that, resolving all reasonable doubt in the Veteran's favor, a grant of service connection for bilateral  hearing loss and tinnitus is warranted.  The evidence shows current diagnoses of bilateral hearing loss and tinnitus that have been linked to active service.  Specifically, the Veteran's private audiological examiner opined in February 2012 that the Veteran's hearing loss and tinnitus are likely related to acoustic trauma he suffered in service.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military occupational specialty of power generator specialist.

As noted above, the competent medical evidence has identified that the Veteran
carries current diagnoses of both hearing loss and tinnitus.  The Board 
acknowledges that in the April 2008 VA examination report, the examiner offered a negative etiological opinion concerning the Veteran's hearing loss.  However, that opinion was based solely on the negative separation audiogram and the fact that the Veteran had not sought treatment for hearing problems while on active duty.  As indicated above, relevant regulations do not preclude service connection for current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the in-service exposure to loud noise and a current disability.  Thus, the Board finds that the April 2008 VA examination is less probative than the February 2012 private opinion that offered a clear rationale for the finding that the Veteran's hearing loss and tinnitus are likely linked to active duty.  

Consequently, and given that the Veteran is diagnosed with tinnitus and meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385, and because he has credibly testified as to his experiences of noise exposure in service, the Board finds that it is as likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


